Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “1” has been used to designate both “turbomachine” and “oil transfer device”;
reference character “11” has been used to designate both “bearing” and “casing”;
  reference character “22” has been used to designate both “plain bearing” and “supply channels”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
“- an annular casing” in line 4 should be --an annular casing-- (delete hyphen);
“the grooves” in line 10 should be --the plurality of oil feed grooves--;
“another of the other oil feed grooves” in lines 8-9 should be --another of the oil feed grooves--;
“the oil” in line 11 should be --oil--.
Claim 2 is objected to because of the following informalities:
“a high-pressure groove” in line 1 should be --the high-pressure groove--;
 “two low-pressure grooves” in line 2 should be --two grooves of the plurality of oil feed grooves-- (the low-pressure oil feed groove has been introduced as a singular groove in claim 1; an alternative to this suggestion is to introduce a second low-pressure groove and then change claim 2 to read --located axially between the first low-pressure groove and the second low-pressure groove--).
Claim 3 is objected to because of the following informalities:
“two axially juxtaposed grooves” in lines 3-4 should be --two axially juxtaposed grooves of the plurality of oil feed grooves--;
“the axis (A)” in line 4 should be --the axis--.
Claim 4 is objected to because of the following informalities:
“a high-pressure groove” in line 3 should be --the high-pressure groove--;
“a low-pressure groove” in line 4 should be --the low pressure groove--.
Claim 5 is objected to because of the following informalities:
“several high-pressure grooves” in line 2 should be --several grooves of the plurality of oil feed grooves--;
“several low-pressure grooves” in line 2 should be --several grooves of the plurality of oil feed grooves--.
Claim 6 is objected to because “according to claim 1 comprising, for each groove, at least one principally radial oil ejection opening for feeding oil from said groove to the epicyclic gear train“ should be - according to claim 1, comprising for each of the plurality of oil feed grooves, each of the oil ejection openings for feeding oil from a respective groove to the epicyclic gear train--.
Claim 7 is objected to because of the following informalities:
“a planet carrier” in line 1 should be --the planet carrier--;
“an epicyclic gear train” in line 1 should be --the epicyclic gear train--;
“a device according to claim 1” should be --the device according to claim 1--;
“a high-pressure groove” in line 3 should be --the high-pressure groove--;
“a low-pressure groove” line 4 should be --the low-pressure groove--;
“the oil” in line 7 should be --oil--;
“the grooves” in line 7 should be --the plurality of oil feed grooves--.
Claim 8 is objected to because of the following informalities:
“wherein step (b)” in line 1 should be --wherein the step (b)--;
“the oil” in line 2 should be --oil--;
“a plain bearing” in line 2 should be --the plain bearing--.
Claim 9 is objected to because “at least one device according to claim 1” in lines 1-2 should be --at least one of the device according to claim 1--.
Claim 10 is objected to because “at least one turbomachine according to claim 9” in lines 1-2 should be --at least one of the turbomachine according to claim 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feraud et al. (U.S. 2019/0040908).

    PNG
    media_image1.png
    706
    747
    media_image1.png
    Greyscale

Re claim 1:
Feraud discloses an oil transfer device (9, axis - Para 46; 11, inner ring - Para 47 (elements 9 and 11 are collectively a type of oil transfer device as shown in Figs. 3a, 3b, and 5 and as described in Para 55)) for lubricating a planet carrier (5, satellite carrier - Para 46), movable in rotation (Para 8), of an epicyclic gear train (1, epicyclic reduction gearset - Para 3) for a turbomachine (Para 2 - “…by-pass turbomachines…”), the device (9/11) extending around an axis (X, axes - Para 5)(see Figs. 1 and 5 - element 9/11 is shown extending around element X between two views) and having: 
- an annular casing (11, inner ring - Para 47 (a type of annular casing as shown in Figs. 3a, 3b, and 5)) which extends around the axis (X)( see Figs. 1 and 5 - element 11 is shown extending around element X between two views), the casing (11) comprising a plurality of oil feed grooves (23a, 23b, 23c - three grooves - Para 58)(Para 58 - “…three grooves 23a , 236 , 23c carved in the inner surface 12 of the inner ring 1…”(inner ring erroneously referenced as 1, should be 11)), axially juxtaposed (see Figs. 3a-35, 5, and 6 (elements 23a, 23b, and 23c shown juxtaposed)), each having an oil ejection opening (Modified Fig. 5 above - A (person having ordinary skill in the art would recognize element A as a type of oil ejection opening; see Para 60)) configured to lead radially to a lubrication circuit (24, ducts - Para 60 (a type of lubrication circuit as shown in Fig. 5 and as described in Para 63)) of the planet carrier (5) to be lubricated (Para 63), wherein one of the oil feed grooves (23b) is a high-pressure oil feed groove (see Figs 5-6 (element 23b is shown as a type of high-pressure oil feed groove as it is shown with the structure capable of carrying a high-pressure oil feed)), called a high-pressure groove, and another of the other oil feed grooves (23a) is a low-pressure oil feed groove (see Figs 5-6 (element 23a is shown as a type of low-pressure oil feed groove as it is shown with the structure capable of carrying a low-pressure oil feed)), called a low-pressure groove, axially juxtaposed to the high-pressure groove (23b)(see Figs. 5-6 - elements 23a and 23b are shown juxtaposed), the grooves (23a, 23b, 23c) being axially arranged along the axis (X)(see Figs 1 and 5-6 - elements 23a, 23b, and 23c are shown axially arranged along element X between two views) so that the oil can be transferred axially from the high-pressure groove (23b) to the low-pressure groove (23a)(see Fig. 6 at element 21’ and Para 87).
Re claim 2:
Feraud discloses the device (9/11) according to claim 1 (as described above), comprising a high-pressure groove (23b) located axially between two low-pressure grooves (23a, 23c (see Figs 5-6 (element 23a and 23c are shown as types of low-pressure oil feed grooves as they are shown with the structure capable of carrying a low-pressure oil feed)))(see Figs 5-6 (element 23b is shown located axially between 23a and 23c)).
Re claim 3:
Feraud discloses the device (9/11) according to claim 1 (as described above), comprising means (9, axis - Para 46) of guiding the device (9/11) in rotation around the axis (X)(see Figs. 1-2 and 5 (element 9 is shown as a type of plain bearing which guides element 9/11 in rotation about element X between the 3 views)) and wherein the means (9) of guiding in rotation comprise at least one plain bearing (see Figs. 1 and 5 (element 9 is shown as a type of plain bearing)) which extends at right angles to a partition (Modified Fig. 5 above - B (person having ordinary skill in the art would recognize element B as a type of partition between elements 23a, 23b; element B is shown extending at right angle to element 9)) separating two axially juxtaposed grooves (23a, 23b), to guide the device in rotation around the axis (X)(see Figs. 1-2 and 5) and to allow a transfer of oil from the high-pressure groove (23b) to the low-pressure groove (23a) along the plain bearing (9)(see Fig. 5 - element 21’ shown allowing transfer of oil from element 23b to 23a along element 9).
Re claim 4:
Feraud discloses the device (9/11) according to claim 1 (as described above), wherein the lubrication circuit (24) of the planet carrier comprises at least one high-pressure supply channel (Modified Fig. 5 above - C (person having ordinary skill in the art would recognize element C as a type of high-pressure supply channel)) arranged to be supplied with oil by a high-pressure groove (23b)(see Modified Fig. 5 above - element C is shown arranged to be supplied with oil by element 23b), and at least one low-pressure oil supply channel (Modified Fig. 5 above - D (person having ordinary skill in the art would recognize element D as a type of low-pressure oil supply channel)) arranged to be supplied with oil by a low-pressure groove (23a)(see Modified Fig. 5 above - element D is shown arranged to be supplied with oil  by element 23a).
Re claim 5:
Feraud discloses the device (9/11) according to claim 4 (as described above), comprising a common high-pressure channel arranged to be supplied by several high-pressure grooves and/or a common low-pressure channel (27a, groove - Para 89 (shown as a type of common low-pressure channel in Fig. 6)) arranged to be supplied by several low-pressure grooves (23a, 23c)(see Fig. 6 - fluid communication shown between elements 23a, 23c, and 27a).
Re claim 6:
Feraud discloses the device (9/11) according to claim 1 (as described above) comprising, for each groove (23a, 23b, 23c), at least one principally radial oil ejection opening (Modified Fig. 5 above - E (person having ordinary skill in the art would recognize element E as a type of oil ejection opening, shown as principally radial, and there is an element E shown for each of elements 23a, 23b, and 23c)) for feeding oil from said groove (23a, 23b, 23c) to the epicyclic gear train (1)(see Figs. 5-6 and Para 63).
Re claim 9:
Feraud discloses a turbomachine (Paras 2-3 - “…a turbomachine…”) comprising at least one device (9/11) according to claim 1 (as described above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Feraud et al. (U.S. 2019/0040908), as applied to claim 9 above, in view of Sheridan et al. (U.S. 8,246,503).
Re claim 10:
Feraud discloses at least one turbomachine (Paras 2-3 - “…a turbomachine…”) according to claim 9 (as described above).
Feraud fails to disclose an aircraft comprising the turbomachine.
Sheridan teaches a turbomachine (10, gas turbine engine - Col. 2, Line 6) comprised in an aircraft (Col. 1, Line 11 - “…aircraft engine…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the turbomachine of Feraud after that of Sheridan (thereby including the turbomachine of Feraud in an aircraft as taught by Sheridan) for the advantage of flight.
Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7-8 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach injection of oil at high pressure into the high pressure groove and injection of oil at low pressure into the low pressure groove as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 7-8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/16/22